Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00856-CR

                                 Robert Lee CRIDER, Jr.,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B1873
                         Honorable Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 4, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice